 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   Miriam Michelle Mendoza,                            Case No. 1:16-cv-00967-LJO-JLT

12                  Plaintiff,                           ORDER CLOSING THE CASE
                                                         (Doc. 140)
13          vs.

14   General Motors LLC, General Motors
     Corporation, Chevrolet Division of General
15   Motors, Motors Liquidation Company, and
     Does 1 to 15,
16
                    Defendants.
17
18          The parties have stipulated to dismiss this action with prejudice with each bearing the party’s

19   own attorneys’ fees and costs. (Doc. 140) The Federal Rules of Civil Procedure Rule 41 makes such

20   stipulations effective immediately with further order of the Court. Because all parties who have

21   appeared in the action signed the stipulation (Doc. 22), it “automatically terminate[d] the action.”

22   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is

23   DIRECTED to close this action.

24
     IT IS SO ORDERED.
25
26      Dated:     October 29, 2018                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27
28
29
30
